Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 23, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00357-CV



                     IN RE MARYBELL LEON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-35140

                        MEMORANDUM OPINION

      On May 7, 2014, relator Marybell Leon filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Sheri
Y. Dean, presiding judge of the 309th District Court of Harris County, to vacate
the portion of the January 9, 2014 temporary order, which removed relator as the
sole managing conservator of one of the two children subject to the underlying
suit, and awarded real party in interest the exclusive right to determine that child’s
primary residence.

      Relator has informed this court that the parties settled at mediation.
Relator’s request for relief is now moot.

      Accordingly, we order relator’s petition for writ of mandamus dismissed.


                                                    PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




                                            2